Citation Nr: 1228374	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left pyelonephritis, claimed as a kidney stone condition.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The appellant served in the National Guard of Puerto Rico from July 27, 1978 to November 1, 1984.  A DD Form 214 reveals that the appellant had a period of active duty for training from November 1978 to March 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied, service connection for left pyelonephritis, claimed as kidney stones.  

In July 2009, the Veteran submitted a claim of service connection for prostatitis, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the appellant seeks service connection for residuals of a kidney disorder, which he asserts had its onset during a period of active duty for training.  

The appellant served in the National Guard of Puerto Rico from July 27, 1978 to November 1, 1984, and the DD Form 214 of record notes that the appellant had a period of active duty for training from November 1978 to March 1979.  

The appellant's service treatment records, received from the National Personnel Records Center (NPRC) show that he was treated for a kidney infection in August 1978.  He was hospitalized from August 3 to 8, 1978 at the U.S. Naval Hospital, Roosevelt Roads, Puerto Rico.  The discharge diagnosis was possible left pyelonephritis.  The discharge summary notes that the appellant was discharged to duty.  

The appellant's claim was denied by the RO because the RO determined that the appellant was not on a period of active duty for training at the time of the kidney infection or hospitalization in August 1978.  

However, given that the August 1978 treatment records are "service treatment records" and given that the Veteran entered the National Guard in July 1978, just prior to the kidney infection, it is certainly possible that the Veteran was on his initial basic training at the time of the August 1978 kidney infection.  Given this possibility, additional development is necessary to determine whether the Veteran had a period of active duty for training that included August 1978.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service treatment and service personnel records from the Veteran's period of National Guard Service from July 27, 1978 to November 1, 1984.  

If the above service personnel records do not show whether the Veteran was on active duty training (ACDUTRA) or inactive duty training (INACDUTRA) when he was diagnosed as having a kidney infection and possible left pyelonephritis on August 3, 1978, then verify through the appropriate agencies including the Puerto Rico National Guard, the National Guard Bureau, and the Defense and Finance Accounting Services (DFAS) whether the Veteran was on ACDUTRA or INACDUTRA on that date.  

2.  After completion of the above, perform any additional development deemed appropriate, which may include, but is not limited to a VA examination to determine the current nature and likely etiology of any current kidney disorder.  

3.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  Then readjudicate the issue of the Veteran's claim of entitlement to service connection for left pyelonephritis, claimed as a kidney stone condition.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


